Title: To George Washington from José de Jaudenes, 11 April 1794
From: Jaudenes y Nebot, José de
To: Washington, George


          
            [Philadelphia] Friday the 11th April 1794
          
          Don Josef de Jaudenes presents his most respectfull Compliments to the President of the
            U.S. and his Lady.
          Longing for the honor of introducing Doña Matilde Stoughton de Jaudenes (his Lady) to
            their valuable acquaintance begs them the favor of appointing the hour that would be
            more Convenient tomorrow morning if possible, when both will have the honor of waiting
            on them in due form.
        